Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2015-H-2674)

Complainant
v.

Floridan Foods, “LLC”
d/b/a The Green Store Food Mart 107,

Respondent.
Docket No. C-15-3487
Decision No. CR4507
Date: January 15, 2016
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated a $250 civil money penalty (CMP)
action against Respondent for unlawfully selling cigarettes to minors, on two separate
occasions, in violation of the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C.

§ 301 et seq., and its implementing regulations, 21 C.F.R. pt. 1140. During the hearing
process, Respondent has failed to comply with a judicial direction regarding CTP’s
discovery request. I therefore strike Respondent’s answer and issue this decision of
default judgment.

I. Procedural History

Respondent timely answered CTP’s complaint opposing the CMP and requested a
hearing. On August 28, 2015, I issued an Acknowledgment and Pre-Hearing Order that
explained to the parties what they must do to present evidence and arguments in this case.
l explained that the parties may request copies of documents relevant to this case and that
the requesting party must serve the request for documents no later than September 28,
2015. I further explained that a party receiving such a request must provide the requested
documents no later than 30 days after the request has been made. As part of the
discovery process, CTP served a Request for Production of Documents on Respondent on
September 28, 2015.

On November 6, 2015, CTP filed a motion to compel discovery indicating that CTP had
not received a response to its request for production of documents. See 21 C.F.R.

§ 17.23(a). On November 6, 2015, CTP also filed a motion to extend the deadlines.
Pursuant to my direction, a November 9, 2015 letter allowed Respondent until November
25, 2015 to file a response to CTP’s motion to compel discovery. On November 9, 2015,
Lalso issued an Order that extended the parties’ pre-hearing exchange deadlines.

On December 2, 2015, I issued an Order that granted CTP’s motion to compel discovery.
I noted that Respondent had not filed a response to CTP’s motion to compel discovery.
In that Order, I stated that Respondent shall comply with CTP’s request for production of
documents by December 21, 2015. I further stated that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. Within five (5)
days of Respondent’s deadline to comply with discovery, CTP must file a
status report notifying me whether Respondent has complied with
discovery.

The December 2, 2015 Order also further extended the parties’ pre-hearing exchange
deadlines.

On December 24, 2015, CTP filed an updated status report advising me that Respondent
had not complied with my December 2, 2015 Order. On December 24, 2015, CTP also
filed a motion to impose sanctions that asked me to strike the Respondent’s answer and
issue a default judgment in this case. The time for Respondent to respond to CTP’s
motion to impose sanctions has passed, and Respondent did not file a response.

Il. Striking Respondent’s Answer

Respondent failed to file a response to CTP’s motion to compel discovery, failed to
comply with the December 2, 2015 Order compelling discovery responses to be provided
by December 21, 2015, and failed to file a response to CTP’s motion to impose sanctions.
Respondent did not comply with any of CTP’s discovery requests. Respondent has not
made any contact with this Court since August 21, 2015, the date Respondent timely filed
its answer. Respondent’s failure to effectively prosecute and defend actions taken over
the course of the proceedings have interfered with the orderly and speedy processing of
this case, further warranting imposition of sanctions. See 21 C.F.R.

§ 17.35(a) (1)(2) and (3).
Due to Respondent’s noncompliance with the December 2, 2015 Order compelling
discovery, I am striking Respondent’s Answer, issuing this default decision, and
assuming the facts alleged in CTP’s complaint to be true. See 21 C.F.R. § 17.35(c) (3),
17.11(a). The harshness of the sanctions I impose upon either party must relate to the
nature and severity of the misconduct or failure to comply, and I find the failure to
comply here sufficiently egregious to warrant striking the answer and issuing a decision
without further proceedings. See 21 C.F.R. § 17.35(b). Respondent failed to comply
with the December 2, 2015 Order, nor did it provide any adequate justification for not
doing so.

Ill. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with my orders. 21 C.F.R.
§ 17.11. Specifically:

e At approximately 3:14 p.m. on December 15, 2014, at Respondent’s business
establishment, 11339 Tamiami Trail East, Naples, Florida 34113, an
FDA-commissioned inspector observed Respondent’s staff selling a package of
Marlboro Gold Pack cigarettes to a person younger than 18 years of age;

e Ina warning letter dated January 22, 2015, CTP informed Respondent of the
inspector’s December 15, 2014 observation, and that such action violates federal
law, 21 C.F.R. § 1140.14(a). The letter further warned that Respondent’s failure
to correct its violation could result in a civil money penalty or other regulatory
action;

e At approximately 9:07 p.m. on April 2, 2015, at Respondent’s business
establishment, 11339 Tamiami Trail East, Naples, Florida 34113, an
FDA-commissioned inspector documented Respondent’s staff selling a package of
Marlboro cigarettes to a person younger than 18 years of age.

These facts establish Respondent The Green Store Food Mart 107’s liability under the
Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A
tobacco product is misbranded if sold or distributed in violation of regulations issued
under section 906(d) of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B);
21 C.F.R. § 1140.1(b). The Secretary of the U.S. Department of Health and Human
Services issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act.
21 US.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19,
2010). Under 21 C.F.R. § 1140.14(a), no retailer may sell cigarettes to any person
younger than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Floridan Foods, “LLC” d/b/a The Green Store Food Mart 107. Pursuant to 21 C.F.R.

§ 17.11(b), this order becomes final and binding upon both parties after 30 days of the
date of its issuance.

/s/
Margaret G. Brakebusch
Administrative Law Judge

